Case: 19-20878     Document: 00515607363          Page: 1    Date Filed: 10/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 19, 2020
                                   No. 19-20878                         Lyle W. Cayce
                                                                             Clerk

   John Park,

                                            Plaintiff—Appellant/Cross-Appellee,

                                       versus

   Direct Energy GP, L.L.C.,

                                          Defendant—Appellee/Cross-Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-3503


   Before Smith, Clement, and Oldham, Circuit Judges.
   Per Curiam:*
          John Park sued his former employer, Direct Energy GP, L.L.C., for
   violations of the Family and Medical Leave Act. In turn, Direct Energy
   countersued Park for unpaid air-conditioning services. The district court
   granted summary judgment for both parties and dismissed all claims. Park
   and Direct Energy appealed. For the following reasons, we affirm the grant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20878      Document: 00515607363           Page: 2   Date Filed: 10/19/2020




                                     No. 19-20878


   of summary judgment on Park’s claims, but we vacate the grant of summary
   judgment on Direct Energy’s counterclaim and remand for the district court
   to dismiss that claim for lack of subject-matter jurisdiction.
                                          I.
          Direct Energy is a retail provider of electricity, natural gas, and
   energy-related services. In October 2016, Direct Energy hired Park as a
   financial director. In this role, Park supplied financial analysis and planning
   support for three business units. He reported to Julie Streich until September
   2017, when Dana Mason took over as his supervisor.
          Mason was never satisfied with Park’s job performance. Just before
   Park received his year-end review in December 2017, Mason told Streich that
   he would have given Park an unsatisfactory rating of “does not meet[]”
   expectations if Park’s review were based only on the three months that
   Mason had supervised him. Indeed, in those three months, Mason chided
   Park many times for issues with his work. But Mason wanted to give Park the
   benefit of the doubt, so he gave Park a rating of “achieves” expectations for
   the year. Mason made it clear, though, that Park’s performance needed to
   improve.
          At a holiday dinner in late 2017, Park announced to some of his
   coworkers that his wife was pregnant with the couple’s third child. Park
   hadn’t thought about taking any time off to bond with the child at this point.
   About a month later, Park mentioned to Mason that he “might” take some
   time off after the baby is born, but he wasn’t sure of the anticipated timing or
   duration.
          On January 30, 2018, Park asked Angie Moore, a human-resources
   employee, about Direct Energy’s leave policies. Moore told him that
   employees are eligible for up to twelve weeks of unpaid leave under the
   Family and Medical Leave Act (“FMLA”), and she passed his inquiry along




                                          2
Case: 19-20878      Document: 00515607363           Page: 3   Date Filed: 10/19/2020




                                     No. 19-20878


   to Charlotte Strachan, another human-resources employee. Strachan sent
   Park an e-mail later that day. She confirmed that Park may be eligible for
   unpaid FMLA leave and told him that he may be eligible for leave under
   Direct Energy’s parental leave policy as well. Strachan gave Park copies of
   Direct Energy’s FMLA and parental leave policies and told him to contact
   MetLife, the company’s third-party benefits administrator, for more details
   on eligibility and the application process.
          Park said the word “unpaid” was a “deal killer” for him, so he didn’t
   pay much attention to the FMLA and parental leave policies. To be sure,
   FMLA leave is unpaid, but the parental leave offered by Direct Energy is not.
   Had Park paid closer attention to the parental leave policy that Strachan gave
   him, he would have seen that employees on parental leave receive 80% of
   their regular salaries. Park didn’t ask Strachan or Moore any follow-up
   questions about Direct Energy’s leave policies. Because he thought he
   wouldn’t get a paycheck, he “moved on.”
          Meanwhile, Mason didn’t see any improvement in Park’s
   performance after his year-end review. So he met with Park again on
   February 12, 2018, to remind Park that he needed to improve. A couple days
   later, Mason discussed his concerns about Park with Angela Wilson, a senior
   human-resources advisor. As Mason later explained, he thought he would
   likely fire Park, and he needed approval from human resources before doing
   so.
          Park’s baby came sooner than expected. His wife gave birth to their
   son by caesarean section on February 22, 2018. Park left work when he heard
   the news and took the next couple weeks off. A few days after the birth, Park
   had lunch with a colleague, Charlie Benore, who mentioned that he had taken
   three months’ leave at 80% pay when his child was born. This surprised Park,
   because he thought FMLA and parental leave were unpaid. Once Park




                                          3
Case: 19-20878     Document: 00515607363          Page: 4   Date Filed: 10/19/2020




                                   No. 19-20878


   realized that he could request FMLA leave concurrently with parental leave
   and receive 80% of his salary for up to twelve weeks, he decided that’s what
   he wanted to do.
          On February 28, while Mason was working late, he received a message
   from Park. Park told Mason that he was working on a slideshow for an
   upcoming meeting. After they discussed the upcoming meeting, Park said, “I
   should probably plan to be there.” Mason told Park that wouldn’t be
   necessary: “stay out till next week thats [sic] fine.” Park suggested instead
   that he come in the next week and “take the following [week] off.” Park then
   brought up his conversation with Benore: “u know charlie tells me that he
   took 3 months off? u can do that?” “I wouldn’t advise that,” Mason
   responded, “taking 3 months.” Park replied with a smiley face symbol
   followed by “some people get 10 weeks vacation too lol.”
          According to Mason, he initially though Park was talking about taking
   three months of paid vacation time—it was late at night after a long workday,
   Mason wasn’t familiar with Benore’s leave request, and Direct Energy has a
   flexible, self-managed vacation policy. Upon further reflection, however,
   Mason realized Park might have been asking about taking leave. So he e-
   mailed Park the next morning: “The 3 month leave you were referring to is
   at 80% pay for bereavement. I can confirm if you’re interested.” Mason
   testified that he mistakenly used the word “bereavement,” but he thought
   the spirit of his e-mail was clear—he was asking if Park wanted him to look
   into options for taking leave. Park found the mention of bereavement “odd,”
   but he didn’t follow up with Mason about taking leave.
         Mason continued to discuss Park’s poor job performance with human
   resources. He met with Wilson again on March 8, 2018, to talk about the
   “next steps.” And that following week, Mason met with Wilson and two
   others, Martine Savage and Jonathan Phillips. He explained to them that he




                                        4
Case: 19-20878      Document: 00515607363         Page: 5   Date Filed: 10/19/2020




                                   No. 19-20878


   counseled Park about his performance during Park’s 2017 review and
   reiterated those concerns with Park in February 2018. The next day, Mason
   gave Wilson, Savage, and Phillips copies of e-mails proving that he made Park
   aware of his poor performance on multiple occasions. After reviewing that
   information, Wilson, Savage, and Phillips approved Mason’s decision to fire
   Park.
           Park returned to work on March 12, 2018. Just four days later,
   however, he got into a wreck with an eighteen-wheeler. Park texted Mason to
   tell him about the accident, and spent the following week recuperating at
   home. Park returned to work on March 26.
           On March 28, 2018, Park called MetLife for the first time to request
   FMLA leave. One week later, on April 5, Mason informed Park that he would
   be terminated, effective June 1, because his performance hadn’t improved.
   That night, Park called MetLife to check the status of his leave request. He
   asked whether he could take the twelve weeks of leave intermittently and, if
   so, whether that would give him job protection for a full year. The next day,
   a MetLife representative confirmed that Park could take FMLA child-
   bonding leave intermittently. MetLife formally approved Park’s request for
   twelve weeks of intermittent FMLA child-bonding leave on April 19, 2018.
   But Park didn’t notify any of his managers about that approval or take any
   FMLA leave before his last day at Direct Energy.
           A few months later, Park sued Direct Energy for FMLA violations. He
   claimed that Direct Energy interfered with his attempts to take FMLA leave
   and then fired him in retaliation. In response, Direct Energy filed a
   counterclaim for breach of contract, seeking $7,600 for unpaid air-
   conditioning services provided to Park. Following discovery, Park and Direct
   Energy filed cross-motions for summary judgment. The district court




                                         5
Case: 19-20878      Document: 00515607363             Page: 6   Date Filed: 10/19/2020




                                       No. 19-20878


   granted the motions and dismissed both parties’ claims. Park and Direct
   Energy appealed.
                                           II.
          We review a district court’s grant of summary judgment de novo.
   Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014).
   Summary judgment is proper when there’s “no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” Id.
   (quoting Fed. R. Civ. P. 56(a)). We construe all facts and inferences in the
   light most favorable to the nonmovant, but the nonmovant can’t defeat
   summary judgment with conclusory allegations, unsupported assertions, or
   only a scintilla of evidence. Id.
                                           III.
          The FMLA has two distinct types of provisions: prescriptive and
   proscriptive. Amedee v. Shell Chem., L.P., 953 F.3d 831, 834 (5th Cir. 2020).
   The prescriptive provisions “create a series of entitlements or substantive
   rights.” Id. (quoting Shirley v. Precision Castparts Corp., 726 F.3d 675, 681
   (5th Cir. 2013)). Under the FMLA, eligible employees are entitled to twelve
   weeks of unpaid leave in a twelve-month period for certain qualifying reasons,
   such as to care for a newborn child. 29 U.S.C. § 2612(a)(1)(A). An employer
   may not interfere with the exercise of any right provided under the FMLA.
Id. § 2615(a)(1). The proscriptive provisions, on the other hand, protect
   employees from discrimination or retaliation for exercising or trying to
   exercise their FMLA rights. Amedee, 953 F.3d at 834; see also 29 U.S.C.
   § 2615(a)(2); 29 C.F.R. § 825.220(c).
          At times, we’ve described claims brought under § 2615(a)(1) for
   violations of the prescriptive provisions as “interference” claims and those
   brought under § 2615(a)(2) for violations of the proscriptive provisions as
   “retaliation” claims. Bryant v. Tex. Dep’t of Aging & Disability Servs., 781




                                            6
Case: 19-20878        Document: 00515607363              Page: 7      Date Filed: 10/19/2020




                                         No. 19-20878


   F.3d 764, 768 (5th Cir. 2015) (citing Cuellar v. Keppel Amfels, L.L.C., 731 F.3d
342, 349 n.2 (5th Cir. 2013) (Elrod, J., concurring) (collecting cases)). Park
   adopts the interference and retaliation labels and asserts both types of claims.
                                               A.
           We begin with Park’s interference claims. An FMLA interference
   claim requires proof that the employer “interfered with, restrained, or
   denied” the plaintiff’s exercise or attempt to exercise his FMLA rights and
   that the violation prejudiced him. Acker v. Gen. Motors, L.L.C., 853 F.3d 784,
   788 (5th Cir. 2017) (citation omitted). To make a prima facie case of
   interference, a plaintiff must show that (1) he was an eligible employee, (2)
   his employer was subject to the FMLA, (3) he was entitled to FMLA leave,
   (4) he notified his employer of his intent to take FMLA leave, (5) his
   employer interfered with his exercise of FMLA rights, and (6) he was
   prejudiced as a result. See Tatum v. S. Co. Servs., 930 F.3d 709, 713 (5th Cir.
   2019); see also Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)
   (requiring a showing of prejudice to prevail on a FMLA interference claim).
   Park contends that Direct Energy interfered with his exercise of FMLA rights
   in four ways.
           First, Park claims that Direct Energy interfered by discouraging him
   from taking the full three months’ leave. Interference includes not only
   refusing to authorize FMLA leave but also “discouraging an employee from
   using such leave.” Cuellar, 731 F.3d at 346 (per curiam) (quoting 29 C.F.R.
   § 825.220(b)). As evidence of discouragement, Park points to Mason’s
   comment that he “wouldn’t advise . . . taking 3 months” off. 1 Considering


           1
            In an affidavit, Park contends that he was also discouraged from taking leave when
   Mark Baker, a senior vice president who wasn’t in Park’s chain of command, allegedly told
   him “that he supposed [Park] would be taking ‘the usual two weeks’ to be with [his] son
   and wife after childbirth.” Park didn’t mention this comment in his complaint, and he




                                               7
Case: 19-20878         Document: 00515607363               Page: 8      Date Filed: 10/19/2020




                                          No. 19-20878


   the full context of the conversation and the fact that Mason affirmatively tried
   to help Park secure three months’ leave the very next day, this innocuous
   comment wouldn’t discourage any reasonable employee from exercising
   FMLA rights. Park also fails to show prejudice. Despite Mason’s comment,
   Park requested twelve weeks of intermittent child-bonding leave, and
   MetLife approved his request in full. 2 See De La Garza-Crooks v. AT&T, 252
F.3d 436 (5th Cir. 2001) (unpublished) (observing that “[a] plaintiff suffers
   no FMLA injury when she receives all the leave she requests” (quoting
   Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1275 (11th Cir. 1999))).
           Second, Park claims that Direct Energy interfered by requiring him to
   continue performing work during the two weeks of paid time off that he took
   after his son’s birth. “Giving employees the option to work while on leave
   does not constitute interference with FMLA rights so long as working while
   on leave is not a condition of continued employment.” D’Onofrio v. Vacation
   Publ’ns, Inc., 888 F.3d 197, 210 (5th Cir. 2018). Although Mason did ask Park
   to complete some minimal tasks from home, Park “never expressed
   reservations to [Mason] about performing work.” Massey-Diez v. Univ. of
   Iowa Cmty. Med. Servs., Inc., 826 F.3d 1149, 1159 (8th Cir. 2016). And there’s


   testified during his deposition that he told Baker that he was “contemplating a couple of
   weeks off”—not the other way around. Parties can’t defeat summary judgment with
   affidavits that impeach sworn testimony without explanation. S.W.S. Erectors, Inc. v. Infax,
   Inc., 72 F.3d 489, 495 (5th Cir. 1996).
           2
               Although Park testified, and the record confirms, that Direct Energy agreed to let
   him take twelve weeks of intermittent child-bonding leave, he later claimed in an affidavit
   that “MetLife was very confusing in its administration of the newborn leave processes,
   initially informing me that I could get intermittent leave . . . but later informing me that I
   could not.” Neither Park’s affidavit nor his brief points to any record evidence showing
   that MetLife told him that he couldn’t take intermittent leave. Because Park’s affidavit
   directly contradicts his deposition testimony as well as the transcripts of his phone calls
   with MetLife and the letter approving his request, it doesn’t create a genuine dispute of
   fact on this point. See S.W.S. Erectors, 72 F.3d at 495.




                                                 8
Case: 19-20878      Document: 00515607363          Page: 9    Date Filed: 10/19/2020




                                    No. 19-20878


   no evidence that Mason required Park to work during his time off as a
   condition of continued employment. See id. According to Park, Mason
   testified during his deposition that he expected Park to perform work
   assigned to him “as a condition of his continued employment.” That’s
   misleading. Mason agreed that he generally expects his employees to perform
   work assigned to them as a condition of employment, but he made it very
   clear—more than once—that he was speaking broadly about his expectations
   of his employees in general, not about the two-week period that Park took off.
          Third, Park claims that Direct Energy interfered by not giving him an
   individualized notice of his FMLA rights for his “serious health condition”
   after his car accident. When an employer “acquires knowledge that an
   employee’s leave may be for an FMLA–qualifying reason, the employer must
   notify the employee of the employee’s eligibility to take FMLA leave within
   five business days, absent extenuating circumstances.” 29 C.F.R.
   § 825.300(b)(1). Failure to give the required notice “may constitute”
   interference. Id. § 825.300(e). If the employer gave notice of the employee’s
   eligibility for a different FMLA-qualifying reason during the same twelve-
   month period and the employee’s eligibility status hasn’t changed, however,
   “no additional eligibility notice is required.” Id. § 825.300(b)(3). Strachan
   notified Park of his FMLA rights and eligibility in January 2018. As a result,
   Direct Energy didn’t need to provide another eligibility notice when Park told
   Mason about his accident two months later.
          Fourth, Park claims that Direct Energy interfered by trying to induce
   him to waive his FMLA rights prospectively in a separation agreement.
   “Employees cannot waive, nor may employers induce employees to waive,
   their prospective rights under FMLA.” 29 C.F.R. § 825.220(d). But Park
   didn’t raise this claim in his complaint; in fact, his complaint doesn’t mention
   the proposed separation agreement at all. So this claim wasn’t properly
   before the district court, and it won’t be considered here. See Cutrera v. Bd.



                                          9
Case: 19-20878     Document: 00515607363            Page: 10    Date Filed: 10/19/2020




                                     No. 19-20878


   of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim
   which is not raised in the complaint but, rather, is raised only in . . . a motion
   for summary judgment is not properly before the court.”).
          In sum, we hold that the district court didn’t err in granting summary
   judgment in favor of Direct Energy on Park’s interference claims.
                                          B.
          We turn next to Park’s FMLA retaliation claim. In the absence of
   direct evidence of retaliatory intent, we apply the familiar McDonnell Douglas
   burden-shifting framework to FMLA retaliation claims. Tatum, 930 F.3d at
   713. Under this framework, the plaintiff must first establish a prima facie case
   of retaliation by showing that “(1) he engaged in a protected activity, (2) the
   employer discharged him, and (3) there is a causal link between the protected
   activity and the discharge.” Amedee v. Shell Chem., L.P., 953 F.3d 831, 835
   (5th Cir. 2020) (quoting Tatum, 930 F.3d at 713). If the plaintiff makes a
   prima facie case, the burden shifts to the employer to articulate a legitimate,
   nonretaliatory reason for its decision. Id. Once the employer gives a
   legitimate reason, the burden shifts back to the plaintiff to prove that the
   employer’s stated reason is a pretext for retaliation. Id.
          Like the district court, we assume without deciding that Park made a
   prima facie showing of retaliation. The burden thus shifts to Direct Energy
   to proffer a legitimate, nonretaliatory reason for Park’s termination. “‘This
   burden is one of production, not persuasion,’ and it involves no credibility
   assessment.” Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir. 2019)
   (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)).
   Direct Energy offered evidence that it fired Park for his poor job
   performance. “Job performance is a legitimate, non-retaliatory reason for
   termination.” Id. (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d
383, 391 (5th Cir. 2007)).




                                          10
Case: 19-20878     Document: 00515607363            Page: 11   Date Filed: 10/19/2020




                                     No. 19-20878


          Because Direct Energy gave a legitimate reason for its decision, the
   burden shifts back to Park to show that the stated reason is pretext for
   retaliation. To avoid summary judgment, Park must show that there is a
   “conflict in substantial evidence” on this issue. Id. (quoting Hernandez v.
   Yellow Transp., Inc., 670 F.3d 644, 658 (5th Cir. 2012)). “Evidence is
   ‘substantial’ if it is of such quality and weight that reasonable and fair-minded
   men in the exercise of impartial judgment might reach different
   conclusions.” Id. at 561–62 (quoting Hernandez, 670 F.3d at 658).
          As evidence of pretext, Park points to (1) his good performance and
   recent bonus and raise, (2) Direct Energy’s failure to follow its progressive
   discipline policy before firing him, and (3) Mason’s comments about him.
   Taking this evidence in its totality and in the light most favorable to Park, we
   find this evidence insufficient to defeat summary judgment.
          First, Park’s evidence of his supposedly good performance doesn’t
   show that Direct Energy’s stated reason for firing him is pretextual. Park
   points out that his 2017 review rates him as “achieving” expectations. That’s
   true, but Park ignores the parts of the review that are critical of his
   performance. In fact, the review says that Park “must improve.” What’s
   more, Mason told Park’s previous supervisor that he would rate Park as
   “achieving” to give Park the benefit of the doubt for time before he became
   Park’s supervisor, but Mason would have given Park an unsatisfactory rating
   if it were based on Park’s performance since Mason joined the team. Mason
   made that statement in 2017, before Park ever mentioned a possibility of
   taking leave. Park’s bonus and raise are also irrelevant here. Mason explained
   that the bonus and raise were tied to Park’s 2017 review. The decision to fire
   Park, however, was based on Park’s failure to improve after that review.
          Park of course disagrees that his performance was deficient, but he
   misses the point. The issue isn’t whether Direct Energy’s assessment of




                                          11
Case: 19-20878     Document: 00515607363           Page: 12   Date Filed: 10/19/2020




                                    No. 19-20878


   Park’s performance was correct or fair; the issue is whether Direct Energy’s
   perception of Park’s performance was the real reason for his termination. See
   Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 408–09 (5th Cir. 1999).
          Second, Direct Energy’s failure to follow its progressive discipline
   policy by not giving Park a written warning or putting him on a performance
   improvement plan doesn’t show pretext. “[W]hen an employer opts to have
   a disciplinary system that involves warnings, failure to follow that system may
   give rise to inferences of pretext.” Goudeau v. Nat’l Oilwell Varco, L.P., 793
F.3d 470, 477 (5th Cir. 2015). Even if the policy isn’t mandatory, failure to
   follow the policy may still raise an inference of pretext if the policy
   “specifically stat[es] that it should be ‘followed in most circumstances.’”
   Machinchick v. PB Power, Inc., 398 F.3d 345, 354 n.29 (5th Cir. 2005).
          Unlike the discipline policy in Machinchick, however, Direct Energy’s
   policy clearly states that a supervisor “may combine or skip steps . . .
   depending on the facts of each situation,” and the appropriate level of
   disciplinary action will vary. See Taylor v. Peerless Indus. Inc., 322 F. App’x
   355, 367 (5th Cir. 2009) (unpublished). Wilson also testified that, as a
   practical matter, Direct Energy doesn’t follow the four-step procedure when
   disciplining director-level employees. Park offered no evidence that Direct
   Energy “adhered to its disciplinary policies differently” in cases involving
   other director-level employees. Turner v. Baylor Richardson Med. Ctr., 476
F.3d 337, 346 (5th Cir. 2007). “In the absence of any evidence that [Direct
   Energy] generally followed the four steps outlined in its disciplinary policy,
   or that the policy was applied differently to similarly situated employees, the
   fact that [Direct Energy] did not follow the four steps does not” establish
   pretext. Taylor, 322 F. App’x at 367.
          Third, Park points to a comment made by Mason as indirect evidence
   of pretext. “Around late February 2018,” Mason’s assistant, Sammie




                                           12
Case: 19-20878       Document: 00515607363              Page: 13      Date Filed: 10/19/2020




                                         No. 19-20878


   Chandler, allegedly overheard Mason tell a coworker that Park was “taking
   advantage of the system” by trying to take more time off for his newborn son.
   For workplace comments to be circumstantial evidence of pretext, they
   generally must show that the decisionmaker, or a person with influence over
   the decisionmaker, had a discriminatory or retaliatory animus. Goudeau, 793
F.3d at 475–76. If the plaintiff hasn’t offered “substantial evidence of
   pretext” alongside the comments, however, we apply a more stringent
   standard. Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 405 (5th Cir.
   2001). In that situation, the comments raise an inference of pretext only if
   they are (1) related to the plaintiff or protected class at issue, (2) proximate
   in time to the challenged employment decision, (3) made by a person with
   authority over the decision, and (4) related to the decision. Jackson v. Cal-W.
   Packaging Corp., 602 F.3d 374, 380 (5th Cir. 2010).
           Mason’s comment about Park’s “taking advantage of the system”
   doesn’t show a retaliatory animus against Park for exercising his FMLA
   rights. 3 At the time Mason allegedly made that comment, he didn’t know that
   Park intended to take FMLA leave as opposed to paid vacation time. Park
   never informed Mason that he intended to take FMLA leave. He told Mason
   only that he “might” take some leave, and he admitted that he wasn’t sure
   when he might take leave or how long that leave might be. Cf. Wilson v. Noble
   Drilling Servs., Inc., 405 F. App’x 909, 913 (5th Cir. 2010) (unpublished)
   (holding that the plaintiff’s statement to his supervisor that he “might” need
   to take leave after his baby is born didn’t make the supervisor aware of the


           3
             Park relies on two other comments as well, but they don’t merit much discussion:
   (1) on the day Park’s son was born, Mason told a senior vice president that his team would
   be “a little touch and go for a bit” while Park was away; and (2) on April 9, 2018, when
   another manager asked if Park could help with financial aspects of a project, Mason told
   her that Park was “behind right now” and wasn’t available to help. No reasonable jury
   could conclude that these comments show a retaliatory animus.




                                              13
Case: 19-20878     Document: 00515607363           Page: 14     Date Filed: 10/19/2020




                                    No. 19-20878


   plaintiff’s intent to take FMLA leave). Because Mason never knew that Park
   intended to exercise FMLA rights, his comment doesn’t suggest that he had
   a retaliatory animus.
          Even if Mason knew that Park intended to take FMLA leave, this
   comment is insufficient, standing alone, to show pretext. Compare Richardson
   v. Monitronics Int’l, Inc., 434 F.3d 327, 335 (5th Cir. 2005) (holding that
   supervisor’s comment, in reference to employee on FMLA leave, that he
   would “just fire her ass” and “worry about it later” showed a retaliatory
   animus), and Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226 (5th Cir.
   2000) (holding that coworker’s frequently repeated comment that the
   plaintiff was an “old bitch” showed a discriminatory animus), with Waggel v.
   George Washington Univ., 957 F.3d 1364, 1375 (D.C. Cir. 2020) (holding that
   supervisor’s comment that the plaintiff had taken “too much sick leave”
   didn’t raise a genuine issue of material fact on pretext).
          Park didn’t meet his burden of raising a genuine dispute of fact on
   pretext, so the district court didn’t err in granting summary judgment in
   favor of Direct Energy on Park’s retaliation claim.
                                         IV.
          Finally, we turn to Direct Energy’s cross-appeal, which challenges the
   grant of summary judgment in favor of Park on Direct Energy’s counterclaim
   for breach of contract. Park allegedly owes $7,600 for air-conditioning
   services that Airtron, Inc., a subsidiary of Direct Energy, provided in 2017.
   The district court dismissed Direct Energy’s counterclaim because the
   relevant contract was between Park and Airtron, not Direct Energy.
          Before reaching the merits of Direct Energy’s cross-appeal, however,
   we must assess jurisdiction. Although Park never questioned the district
   court’s jurisdiction over the counterclaim, we have a duty to raise the issue




                                          14
Case: 19-20878     Document: 00515607363            Page: 15    Date Filed: 10/19/2020




                                     No. 19-20878


   of subject-matter jurisdiction sua sponte, if necessary. Am. Heritage Life Ins.
   Co. v. Lang, 321 F.3d 533, 537 (5th Cir. 2003).
          After we called attention to this issue, Direct Energy conceded that
   there’s no independent jurisdictional basis for its counterclaim. So we must
   determine whether the counterclaim satisfies the test for supplemental
   jurisdiction. Federal courts have supplemental jurisdiction over claims that
   are “so related to claims in the action within [the court’s] original jurisdiction
   that they form part of the same case or controversy.” 28 U.S.C. § 1367(a).
   The question, then, is whether Direct Energy’s counterclaim is so related to
   Park’s FMLA claims that they “derive from a common nucleus of operative
   fact.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). Direct
   Energy admits that its counterclaim is permissive and has no factual
   connection to Park’s FMLA claims. Thus, the district court lacked subject-
   matter jurisdiction over Direct Energy’s counterclaim.
                                          V.
          In conclusion, we AFFIRM the district court’s grant of summary
   judgment on Park’s FMLA claims. Because the district court lacked subject-
   matter jurisdiction over Direct Energy’s counterclaim, however, we
   VACATE the district court’s grant of summary judgment on Direct
   Energy’s counterclaim and REMAND with instructions to dismiss Direct
   Energy’s counterclaim for lack of subject-matter jurisdiction.




                                          15